FERGUSON, Senior Judge
(concurring in the result):
I concur in the disposition ordered, but for the reasons discussed in my opinion concurring in the result in United States v. Seay, 1 M.J. 201 (1975), I am constrained to decline to concur with the new test the Chief Judge purports to enunciate in his opinion. While, as he claims, it may prove a standard more easily applied than the one it supplants, the underlying considerations it hopes to serve basically are the same as those which gave rise to the “official capacity” test it overrules. However, since it, like the former test, ignores the clear and plain meaning of the statute, I respectfully cannot agree with it.